Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.655
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 1 ofPage
                                                                          48 1 of 48




                     EXHIBIT 107
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.656
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 2 ofPage
                                                                          48 2 of 48




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 DONNA CURLING, ET AL.,                  )
                                         )
                 Plaintiffs,             )
                                         )       CIVIL ACTION
  vs.                                    )
                                         )       FILE NO. 1:17-cv-2989-AT
 BRAD RAFFENSPERGER,                     )
 ET AL.,                                 )
                                         )
                 Defendants.             )

                        DECLARATION OF HARRI HURSTI


        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

 foregoing is true and correct.

        1.    My name is Harri Hursti. I am over the age of 21 and competent to

 give this testimony. The facts stated in this declaration are based on my personal

 knowledge, unless stated otherwise.

        2.    My background and qualifications in voting system cybersecurity are

 set forth in my December 16, 2019 declaration. (Doc. 680-1, pages 37 et seq). I

 stand by everything in that declaration and in my August 21, 2020 declaration.

 (Doc. 800-2).



                                             1
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.657
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 3 ofPage
                                                                          48 3 of 48




       3.      I am also an expert in ballot scanning because of extensive

 background in digital imaging prior by work researching election systems. In

 addition, in 2005 I started an open source project for scanning and auditing paper

 ballots from images. As a result, I am familiar with different scanner types, how

 scanner settings and image processing features change the images, and how file

 format choices affect the quality and accuracy of the ballots.

       4.      I am engaged as an expert in this case by Coalition for Good

 Governance.

       5.      In developing this declaration and opinion, I visited Atlanta to observe

 certain operations of the June 9, 2020 statewide primary, and the August 11 runoff.

 During the June 9 election, I was an authorized poll watcher in some locations and

 was a public observer in others. On August 11, I was authorized as an expert

 inspecting and observing under the Coalition for Good Governance’s Rule 34

 Inspection request in certain polling places and the Fulton County Election

 Preparation Center. As I will explain below in this declaration, my extensive

 experience in the area of voting system security and my observations of these

 elections lead to additional conclusions beyond those in my December 16, 2019

 declaration. Specifically:




                                           2
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.658
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 4 ofPage
                                                                          48 4 of 48




       a) the scanner and tabulation software settings being employed to determine

            which votes to count on hand marked paper ballots are likely causing

            clearly intentioned votes not to be counted;

       b) the voting system is being operated in Fulton County in a manner that

            escalates the security risk to an extreme level; and

       c) voters are not reviewing their BMD printed ballots, which causes BMD

            generated results to be un-auditable due to the untrustworthy audit trail.

 Polling Place Observations

       6.      Election observation on Peachtree Christian Church. The ballot

 marking devices were installed so that 4 out of 8 touchscreen devices were clearly

 visible from the pollbook check in desk. Voter’s selections could be effortlessly

 seen from over 50 ft away.

       7.      Over period of about 45 minutes, I only observed one voter who

 appeared to be studying the ballot after picking it up from the printer before casting

 it in the scanner. When voters do not fully verify their ballot prior to casting, the

 ballots cannot be considered a reliable auditable record.

       8.      The scanner would reject some ballots and then accept them after they

 were rotated to a different orientation. I noted that the scanner would vary in the

 amount of time that it took to accept or reject a ballot. The delay varied between 3

                                            3
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.659
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 5 ofPage
                                                                          48 5 of 48




 and 5 seconds from the moment the scanner takes the ballot until the scanner either

 accepts the ballot or rejects it. This kind of behavior is normal on general purpose

 operating systems multitasking between multiple applications, but a voting system

 component should be running only a single application without outside

 dependencies causing variable execution times.

       9.     Further research is necessary to determine the cause of the unexpected

 scanning delays. A system that is dedicated to performing one task repeatedly

 should not have unexplained variation in processing time. As security researcher,

 we are always suspicious about any unexpected variable delays, as those are

 common telltale signs of many issues, including a possibility of unauthorized

 code being executed. So, in my opinion changes of behaviors between

 supposedly identical machines performing identical tasks should always be

 investigated.


       When ballots are the same and are produced by a ballot marking device,

 there should be no time difference whatsoever in processing the bar codes.

 Variations in time can be the result of many things - one of them is that the

 scanner encounters an error reading the bar code and needs to utilize error

 correcting algorithms to recover from that error. Further investigation is


                                           4
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.660
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 6 ofPage
                                                                          48 6 of 48




 necessary to determine the root cause of these delays, the potential impact of the

 error correcting algorithms if those are found to be the cause, and whether the

 delay has any impact upon the vote.


       10.    Election observation in Central Park Recreation Center. The Poll

 place manager told me that no Dominion trained technician had reported on

 location to help them that morning.

       11.    The ballot marking devices were originally installed in a way that

 voter privacy was not protected, as anyone could observe across the room how

 people are voting on about 2/3 devices.

       12.    The ballot scanner took between 4 and 6 seconds to accept the ballot.

 I observed only one ballot being rejected.

       13.    Generally, voters did not inspect the ballots after taking it from the

 printer and casting it into the scanner.

       14.    Election observation in Fanplex location. Samantha Whitley and

 Harrison Thweatt were poll watchers at the Fanplex polling location. They

 contacted me at approximately 9:10am about problems they were observing with

 the operation of the BMDs and Poll Pads and asked me to come to help them




                                            5
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.661
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 7 ofPage
                                                                          48 7 of 48




 understand the anomalies they were observing. I arrived at FanPlex at

 approximately 9:30am.

        15.    I observed that the ballot scanner located by a glass wall whereby

 standing outside of the building observe the scanning, would take between 6 and 7

 seconds to either accept or reject the ballot.

        16.    For reasons unknown, on multiple machines, while voters were

 attempting to vote, the ballot marking devices sometimes printed “test” ballots. I

 was not able to take a picture of the ballot from the designated observation area,

 but I overheard the poll worker by the scanner explaining the issue to a voter which

 was sent back to the Ballot-Marking Device to pick up another ballot from the

 printer tray. Test ballots are intended to be used to test the system but without

 being counted by the system during an election. The ballot scanner in election

 settings rejects test ballots, as the scanners at FanPlex did. This caused confusion

 as the voters needed to return to the ballot-marking device to retrieve the actual

 ballot. Some voters returned the test ballot into the printer tray, potentially

 confusing the next voter. Had voters been reviewing the ballots at all before taking

 them to the scanner, they would have noticed the “Test Ballot” text on the ballot. I

 observed no voter really questioning a poll worker why a “Test” ballot was printed

 in the first place.

                                            6
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.662
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 8 ofPage
                                                                          48 8 of 48




       17.    Obviously, during the election day, the ballot marking device should

 not be processing or printing any ballot other than the one the voter is voting.

 While the cause of the improper printing of ballots should be examined, the fact

 that this was happening at all is likely indicative of a wrong configuration given to

 the BMD, which in my professional opinion raises another question: Why didn’t

 the device print only test ballots? And how can the device change its behavior in

 the middle of the election day? Is the incorrect configuration originating from the

 Electronic Pollbook System? What are the implications for the reliability of the

 printed ballot and the QR code being counted?

       18.    Election observation Park Tavern. The scanner acceptance delay did

 not vary as it had in previous locations and was consistently about 5 seconds from

 the moment the scanner takes the ballot, to the moment the scanner either accepts

 the ballot or rejects it. The variation between scanners at different locations is

 concerning because these are identical physical devices and should not behave

 differently while performing the identical task of scanning a ballot.

       19.    The vast majority of voters at Park Tavern did not inspect the ballots

 after taking them from the printer and before casting them in the scanner.




                                            7
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.663
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 9 ofPage
                                                                          48 9 of 48




 Fulton Tabulation Center Operation-Election Night, August 11, 2020

       20.    In Fulton County Election Preparation Center (“EPC”) on election

 night I reviewed certain operations as authorized by Rule 34 inspection.

       21.    I was permitted to view the operations of the upload of the memory

 devices coming in from the precincts to the Dominion Election Management

 System (“EMS”) server. The agreement with Fulton County was that I could

 review only for a limited period of time; therefore, I did not review the entire

 evening’s process. Also, Dominion employees asked me to move away from the

 monitors containing the information and messages from the upload process and

 error messages, limiting my ability to give a more detailed report with

 documentation and photographs of the screens. However, my vantage point was

 more than adequate to observe that system problems were recurring and the

 Dominion technicians operating the system were struggling with the upload

 process.

       22.    It is my understanding the same EMS equipment and software had

 been used in Fulton County’s June 9, 2020 primary election.

       23.    It is my understanding that the Dominion technician (“Dominic”)

 charged with operating the EMS server for Fulton County had been performing




                                           8
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.664
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 10 Page
                                                                        of 48 10 of 48




 these duties at Fulton County for several months, including during the June 9

 primary.

        24.   During my August 11 visit, and a follow-up visit on August 17, I

 observed that the EMS server was operated almost exclusively by Dominion

 personnel, with little interaction with EPC management, even when problems were

 encountered. In my conversations with Derrick Gilstrap and other Fulton County

 Elections Department EPC personnel, they professed to have limited knowledge of

 or control over the EMS server and its operations.

        25.   Outsourcing the operation of the voting system components directly to

 the voting system vendors’ personnel is highly unusual in my experience and of

 grave concern from a security and conflict of interest perspective. Voting system

 vendors’ personnel have a conflict of interest because they are not inclined to

 report on, or address, defects in the voting systems. The dangers this poses is

 aggravated by the absence of any trained County personnel to oversee and

 supervise the process.

        26.   In my professional opinion, the role played by Dominion personnel in

 Fulton County, and other counties with similar arrangements, should be considered

 an elevated risk factor when evaluating the security risks of Georgia’s voting

 system.

                                           9
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.665
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 11 Page
                                                                        of 48 11 of 48




        27.   Based on my observations on August 11 and August 17, Dell

 computers running the EMS that is used to process Fulton county votes appeared

 not to have been hardened.

        28.   In essence, hardening is the process of securing a system by reducing

 its surface of vulnerability, which is larger when a system performs more

 functions; in principle it is to the reduce the general purpose system into a single-

 function system which is more secure than a multipurpose one. Reducing available

 ways of attack typically includes changing default passwords, the removal of

 unnecessary software, unnecessary usernames or logins, grant accounts and

 programs with the minimum level of privileges needed for the tasks and create

 separate accounts for privileged operations as needed, and the disabling or removal

 of unnecessary services.

        29.   Computers performing any sensitive and mission critical tasks such as

 elections should unquestionably be hardened. Voting system are designated by the

 Department of Homeland Security as part of the critical infrastructure and certainly

 fall into the category of devices which should be hardened as the most fundamental

 security measure. In my experience, it is unusual, and I find it unacceptable for an

 EMS server not to have been hardened prior to installation.




                                           10
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.666
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 12 Page
                                                                        of 48 12 of 48




        30.   The Operating System version in the Dominion Election Management

 computer, which is positioned into the rack and by usage pattern appears to be the

 main computer, is Windows 10 Pro 10.0.14393. This version is also known as the

 Anniversary Update version 1607 and it was released August 2, 2016. Exhibit A is

 a true and correct copy of a photograph that I took of this computer.

        31.   When a voting system is certified by the EAC, the Operating System

 is specifically defined, as Windows 10 Pro was for the Dominion 5.5-A system.

 Unlike consumer computers, voting systems do not and should not receive

 automatic “upgrades” to newer versions of the Operating System. without

 undergoing tests for conflicts with the new operating system software.

        32.   That computer and other computers used in Georgia’s system for vote

 processing appear to have home/small business companion software packages

 included. Exhibits B and C are true and correct copies of photographs that I took

 of the computer located in the rack and the computer located closest to the rack on

 the table to the right. The Start Menu shows a large number of game and

 entertainment software icons. As stated before, one of the first procedures of

 hardening is removal of all unwanted software, and removal of those game icons

 and the associated games and installers alongside with all other software which is

 not absolutely needed in the computer for election processing purposes would be

                                          11
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.667
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 13 Page
                                                                        of 48 13 of 48




 one of the first and most basic steps in the hardening process. In my professional

 opinion, independent inquiry should be promptly made of all 159 counties to

 determine if the Dominion systems statewide share this major deficiency.

        33.   Furthermore, when I asked the Dominion employee Dominic assigned

 to the Fulton County election server operation about the origin of the Windows

 operating system, he answered that he believed that “it has been provided by the

 State.”

        34.   Since Georgia’s Dominion system is new, it is a reasonable

 assumption that all machines in the Fulton County election network had the same

 version of Windows installed. However, not only the two computers displayed

 different entertainment software icons, but additionally one of the machines in

 Fulton’s group of election servers had an icon of computer game called

 “Homescapes” which is made by Playrix Holding Ltd., founded by Dmitry and

 Igor Bukham in Vologda, Russia. Attached as Exhibit C is a true and correct copy

 of a photograph that I took of the Fulton voting system computer” Client 02”. The

 icon for Homescapes is shown by the arrow on Exhibit C.

        35.   The Homescapes game was released in August 2017, one year after

 Fulton County’s operating system release. If the Homescapes game came with the

 operating system it would be unusual, because at the time of the release of

                                          12
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.668
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 14 Page
                                                                        of 48 14 of 48




 Homescapes, Microsoft had already released 3 major Microsoft Windows 10

 update releases after build 14393 and before the release of that game. This calls

 into question whether all Georgia Dominion system computers have the same

 operating system version, or how the game has come to be having a presence in

 Fulton’s Dominion voting system.

        36.   Although this Dominion voting system is new to Georgia, the

 Windows 10 operating system of at least the ‘main’ computer in the rack has not

 been updated for 4 years and carries a wide range of well-known and publicly

 disclosed vulnerabilities. At the time of this writing, The National Vulnerability

 Database maintained by National Institute of Standards and Technology lists 3,177

 vulnerabilities mentioning “Windows 10 Pro” and 203 vulnerabilities are

 specifically mentioning “Windows 10 Pro 1607” which is the specific version

 number of the build 14393 that Dominion uses.

        37.   Even without internet connectivity, unhardened computers are at risk

 when those are used to process removable media. It was clear that when Compact

 Flash storage media containing the ballot images, audit logs and results from the

 precinct scanners were connected to the server, the media was automounted by the

 operating system. When the operating system is automounting a storage media, the

 operating system starts automatically to interact with the device. The zero-day

                                          13
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.669
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 15 Page
                                                                        of 48 15 of 48




 vulnerabilities exploiting this process has been recurringly discovered from all

 operating systems, including Windows. Presence of automount calls also into

 question presence of another setting which is always disabled in hardening process.

 It is autorun, which automatically executes some content on the removable media.

 While this is convenient for consumers, it poses extreme security risk.

        38.   Based on my experience and mental impression observing the

 Dominion technician’s activities, Fulton County’s EMS server management seems

 to be an ad hoc operation with no formalized process. This was especially clear on

 the manual processing of the memory cards storage devices coming in from the

 precincts on election night and the repeated access of the operating system to

 directly access filesystem, format USB devices, etc. This kind of operation in

 naturally prone to human errors. I observed personnel calling on the floor asking if

 all vote carrying compact flash cards had been delivered from the early voting

 machines for processing, followed by later finding additional cards which had been

 overlooked in apparent human error. Later, I heard again one technician calling on

 the floor asking if all vote carrying compact flashes had been delivered. This

 clearly demonstrates lack of inventory management which should be in place to

 ensure, among other things, that no rogue storage devices would be inserted into

 the computer. In response, 3 more compact flash cards were hand-delivered. Less

                                          14
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.670
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 16 Page
                                                                        of 48 16 of 48




 than 5 minutes later, I heard one of the county workers say that additional card was

 found and was delivered for processing. All these devices were trusted by printed

 label only and no comparison to an inventory list of any kind was performed.

        39.   In addition, operations were repeatedly performed directly on the

 operating system. Election software has no visibility into the operations performed

 directly on the operating system, and therefore those are not included in election

 system event logging. Those activities can only be partially reconstructed from

 operating system logs – and as these activities included copying election data files,

 election software log may create false impression that the software is accessing the

 same file over a period of time, while in reality the file could had been replaced

 with another file with the same name by activities commanded to the operating

 system. Therefore, any attempt to audit the election system operated in this manner

 must include through analysis of all operating system logs, which complicates the

 auditing process. Unless the system is configured properly to collect file system

 auditing data is not complete. As the system appears not to be hardened, it is

 unlikely that the operating system has been configured to collect auditing data.

        40.   A human error when operating live election system from the operating

 system can result in a catastrophic event destroying election data or even rendering

 the system unusable. Human error is likely given the time pressure involved and,

                                          15
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.671
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 17 Page
                                                                        of 48 17 of 48




 at least in Fulton County, no formal check lists or operating procedures were

 followed to mitigate the human error risk. The best practice is to automate trivial

 tasks to reduce risk of human error, increase the quality assurance of overall

 operations and provide auditability and transparency by logging.

        41.   Uploading of memory cards had already started before I arrived at

 EPC. While one person was operating the upload process, the two other Dominion

 employees were troubleshooting issues which seemed to be related to ballot images

 uploads. I repeatedly observed error messages appearing on the screen of the EMS

 server. I was not able to get picture of the errors on August 11th, I believe the error

 was the same or similar that errors recurring August 17th as shown on Exhibit D

 and discussed later in this declaration. Dominion employees were troubleshooting

 the issue with ‘trial-and-error’ approach. As part of this effort they accessed

 “Computer Management” application of Windows 10 and experimented with

 trouble shooting the user account management feature. This demonstrates that they

 had complete access to the computer. This means there are no meaningful access

 separation and privileges and roles controls protecting the county’s primary

 election servers. This also greatly amplifies the risk of catastrophic human error

 and malicious program execution.




                                           16
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.672
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 18 Page
                                                                        of 48 18 of 48




        42.    I overheard the Dominion technician’s conversation that they had

 issues with file system structure and “need 5 files out of EMS server and paste.

 Delete everything out of there and put it there.” To communicate the gravity of the

 situation to each other they added “Troubleshooting in the live environment”.

 These conversations increased the mental image that they were not familiar the

 issue they were troubleshooting.

        43.   After about 45 minutes of trying to solve the issue by instructions

 received over the phone, the two Dominion employees’ (who had been

 troubleshooting) behavior changed. The Dominion staff member walked behind

 the server rack and made manual manipulations which could not be observed from

 my vantage point. After that they moved with their personal laptops to a table

 physically farther away from the election system and stopped trying different ways

 to work around the issue in front of the server, and no longer talked continuously

 with their remote help over phone.

        44.   In the follow-up-calls I overheard them ask people on the other end of

 the call to check different things, and they only went to a computer and appeared to

 test something and subsequently take a picture of the computer screen with a

 mobile phone and apparently send it to a remote location.




                                          17
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.673
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 19 Page
                                                                        of 48 19 of 48




        45.   Based on my extensive experience, this all created a strong mental

 impression that the troubleshooting effort was being done remotely over remote

 access to key parts of the system. Additionally, new wireless access point with a

 hidden SSID access point name appeared in the active Wi-Fi stations list that I was

 monitoring, but it may have been co-incidental. Hidden SSIDs are used to obscure

 presence of wireless networking from casual observers, although they do not

 provide any real additional security.

        46.   If in fact remote access was arranged and granted to the server, this

 has gravely serious implications for the security of the new Dominion system.

 Remote access, regardless how it is protected and organized is always a security

 risk, but furthermore it is transfer of control out of the physical perimeters and

 deny any ability to observe the activities.

        47.   I also observed USB drives marked with the Centon DataStick Pro

 Logo with no visible inventory control numbering system being taken repeatedly

 from the EMS server rack to the Fulton managers’ offices and back. The

 Dominion employee told me that the USB drives were being taken to the Election

 Night Reporting Computer in another office. This action was repeated several

 times during the time of my observation. Carrying generic unmarked and therefore

 unidentifiable media out-of-view and back is a security risk – especially when the

                                           18
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.674
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 20 Page
                                                                        of 48 20 of 48




 exact same type of devices was piled on the desk near the computer. During the

 election night, the Dominion employees reached to storage box and introduced

 more unmarked storage devices into the ongoing election process. I saw no effort

 made to maintain a memory card inventory control document or chain of custody

 accounting for memory cards from the precincts.

        48.   I also visited the EPC on August 17. During that visit, the staff

 working on uploading ballots for adjudication experienced an error which appeared

 similar to the one on election night. This error was repeated with multitude of

 ballots and at the time we left the location, the error appeared to be ignored, rather

 that resolved. (EXHIBIT D - the error message and partial explanation of the error

 being read by the operator.).

        49.   The security risks outlined above – operating system risks, the failure

 to harden the computers, performing operations directly on the operating systems,

 lax control of memory cards, lack of procedures, and potential remote access, are

 extreme and destroy the credibility of the tabulations and output of the reports

 coming from a voting system.

        50.   Such a risk could be overcome if the election were conducted using

 hand marked paper ballots, with proper chain of custody controls. For elections

 conducted with hand marked paper ballots, any malware or human error involved

                                           19
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.675
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 21 Page
                                                                        of 48 21 of 48




 in the server security deficiencies or malfunctions could be overcome with a robust

 audit of the hand marked paper ballots and in case of irregularities detected,

 remedied by a recount. However, given that BMD ballots are computer marked,

 and the ballots therefore unauditable for determining the result, no recovery from

 system security lapses is possible for providing any confidence in the reported

 outcomes.

 Ballot Scanning and Tabulation of Vote Marks

        51.    I have been asked to evaluate the performance and reliability of

 Georgia’s Dominion precinct and central count scanners in the counting of votes

 on hand marked paper ballots.

        52.    On or about June 10th, Jeanne Dufort and Marilyn Marks called me to

 seek my perspective on what Ms. Dufort said she observed while serving as a Vote

 Review Panel member in Morgan County. Ms. Dufort told me that she observed

 votes that were not counted as votes nor flagged by the Dominion adjudication

 software.

        53.    Because of the ongoing questions this raised related to the reliability

 of the Dominion system tabulation of hand marked ballots, I was asked by

 Coalition Plaintiffs to conduct technical analysis of the scanner and tabulation

 accuracy. That analysis is still in its early stages.

                                             20
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.676
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 22 Page
                                                                        of 48 22 of 48




        54.   Before addressing the particulars of my findings and research into the

 accuracy of Dominion’s scanning and tabulation, I will address the basic process

 by which an image on a voted hand marked paper ballot is processed by scanner

 and tabulation software generally. It is important to understand that the Dominion

 scanners are Canon off the shelf scanners and their embedded software were

 designed for different applications than ballot scanning which is best conducted

 with scanners specifically designed for detecting hand markings on paper ballots.

        55.   Contrary of public belief, the scanner is not taking a picture of the

 paper. The scanner is illuminating the paper with a number of narrow spectrum

 color lights, typically 3, and then using software to produce an approximation what

 the human eye would be likely to see if there would had been a single white wide-

 spectrum light source. This process takes place in partially within the scanner and

 embedded software in the (commercial off the shelf) scanner and partially in the

 driver software in the host computer. It is guided by number of settings and

 configurations, some of which are stored in the scanner and some in the driver

 software. The scanner sensors gather more information than will be saved into the

 resulting file and another set of settings and configurations are used to drive that

 part of the process. The scanners also produce anomalies which are automatically

 removed from the images by the software. All these activities are performed

                                           21
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.677
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 23 Page
                                                                        of 48 23 of 48




 outside of the Dominion election software, which is relying on the end product of

 this process as the input.

        56.   I began reviewing Dominion user manuals in the public domain to

 further investigate the Dominion process.

        57.   On August 14, I received 2 sample Fulton County August 11 ballots

 of high-speed scanned ballot from Rhonda Martin, who stated that she obtained

 them from Fulton County during Coalition Plaintiff’s discovery. The image

 characteristics matched the file details I had seen on the screen in EPC. The image

 is TIFF format, about 1700 by 2200 pixels with 1-bit color depth (= strictly black

 or white pixels only) with 200 by 200 dots per square inch (“dpi”) resolution

 resulting in files that are typically about 64 or 73 kilo bytes in size for August 11

 ballots. With this resolution, the outer dimension of the oval voting target is about

 30 by 25 pixels. The oval itself (that is, the oval line that encircles the voting

 target) is about 2 pixels wide. The target area is about 450 pixels; the area of the

 target a tight bounding box would be 750 pixels and the oval line encircling the

 target is 165 pixels. In these images, the oval itself represented about 22% value in

 the bounding box around the vote target oval.

        58.    Important image processing decisions are done in scanner software

 and before election software threshold values are applied to the image. These

                                            22
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.678
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 24 Page
                                                                        of 48 24 of 48




 scanner settings are discussed in an excerpt Dominion’s manual for ICC operations

 My understanding is that the excerpt of the Manual was received from Marilyn

 Marks who stated that she obtained it from a Georgia election official in response

 to an Open Records request. Attached as Exhibit E is page 9 of the manual. Box

 number 2 on Exhibit E shows that the settings used are not neutral factory default

 settings.

        59.   Each pixel of the voters’ marks on a hand marked paper ballot will be

 either in color or gray when the scanner originally measures the markings. The

 scanner settings affect how image processing turns each pixel from color or gray to

 either black or white in the image the voting software will later process. This

 processing step is responsible for major image manipulation and information

 reduction before the election software threshold values are calculated. This process

 has a high risk of having an impact upon how a voter mark is interpreted by the

 tabulation software when the information reduction erases markings from the

 scanned image before the election software processes it.

        60.   In my professional opinion, any decision by Georgia’s election

 officials about adopting or changing election software threshold values is

 premature before the scanner settings are thoroughly tested, optimized and locked.




                                          23
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.679
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 25 Page
                                                                        of 48 25 of 48




        61.   The impact of the scanner settings is minimal for markings made with

 a black felt pen but can be great for markings made with any color ballpoint pens.

 To illustrate this, I have used standard color scanning settings and applied then

 standard conversion from a scanned ballot vote target with widely used free and

 open source image processing software “GNU Image Manipulation Program

 version 2.10.18” EXHIBIT G shows the color image being converted with the

 software’s default settings from color image to Black-and-White only. The red

 color does not meet the internal conversion algorithm criteria for black, therefore it

 gets erased to white instead.

        62.   Dominion manual for ICC operations clearly show that the scanner

 settings are changed from neutral factory default settings. EXHIBIT H shows how

 these settings applied different ways alter how a blue marking is converted into

 Black-and-White only image.

        63.   The optimal scanner settings are different for each model of scanner

 and each type of paper used to print ballots. Furthermore, because scanners are

 inherently different, the manufacturers use hidden settings and algorithms to cause

 neutral factory settings to produce similar baseline results across different makes

 and models. This is well-studied topic; academic and image processing studies

 published as early as 1979 discuss the brittleness of black-or-white images in

                                           24
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.680
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 26 Page
                                                                        of 48 26 of 48




 conversion. Subsequently, significance for ballot counting has been discussed in

 academic USENIX conference peer-reviewed papers.

        64.     On the August 17th at Fulton County Election Preparation Center

 Professor Richard DeMillo and I participated in a scan test of August 11 test

 ballots using a Fulton County owned Dominion precinct scanner. Two different

 ballot styles were tested, one with 4 races and one with 5 races. Attached as

 Exhibits I and J show a sample ballots with test marks.

        65.     A batch of 50 test ballots had been marked by Rhonda Martin with

 varying types of marks and varying types of writing instruments that a voter might

 use at home to mark an absentee ballot. Professor DeMillo and I participated in

 marking a handful of ballots.

        66.     Everything said here concerning the August 17 test is based on a very

 preliminary analysis. The scanner took about 6 seconds to reject the ballots, and

 one ballot was only acceptable “headfirst” while another ballot only “tail first.”

 Ballot scanners are designed to read ballots “headfirst” or “tail first,” and front side

 and backside and therefore there should not be ballots which are accepted only in

 one orientation. I observed the ballots to make sure that both ballots had been

 cleanly separated from the stub and I could not identify any defects of any kind on

 the ballots.

                                            25
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.681
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 27 Page
                                                                        of 48 27 of 48




        67.   There was a 15 second cycle from the time the precinct scanner

 accepted a ballot to the time it was ready for the next ballot. Therefore, the

 maximum theoretical capacity with the simple 5 race ballot is about 4 ballots per

 minute if the next ballot is ready to be fed into the scanner as soon as the scanner

 was ready to take it. In a real-world voting environment, it takes considerably

 longer because voters move away from the scanner, the next voter must move in

 and subsequently figure where to insert the ballot. The Dominion precinct scanner

 that I observed was considerably slower than the ballot scanners I have tested over

 the last 15 years. This was done with a simple ballot, and we did not test how

 increase of the number of races or vote targets on the ballot would affect the

 scanning speed and performance.

        68.   Though my analysis is preliminary, this test reveals that a significant

 percentage of filled ovals that would to a human clearly show voter’s intent failed

 to register as a vote on the precinct count scanner.

        69.   The necessary testing effort has barely begun at the time of this

 writing, as only limited access to equipment has been made available. I have not

 had access to the high-volume mail ballot scanner that is expected to process

 millions of mail ballots in Georgia’s upcoming elections. However, initial results

 suggest that significant revisions must be made in the scanning settings to avoid a

                                           26
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.682
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 28 Page
                                                                        of 48 28 of 48




 widespread failure to count certain valid votes that are not marked as filled in

 ovals. Without testing, it is impossible to know, if setting changes alone are

 sufficient to cure the issue.

 Scanned Ballot Tabulation Software Threshold Settings
        70.   Georgia is employing a Dominion tabulation software tool called

 “Dual Threshold Technology” for “marginal marks.” (See Exhibit M) The intent of

 the tool is to detect voter marks that could be misinterpreted by the software and

 flag them for review. While the goal is admirable, the method of achieving this

 goal is quite flawed.

        71.   While it is compelling from development cost point of view to use

 commercial off the shelf COTS scanners and software, it requires additional steps

 to ensure that the integration of the information flow is flawless. In this case, the

 software provided by the scanner manufacturer and with settings and

 configurations have great impact in how the images are created and what

 information is removed from the images before the election software processes it.

 In recent years, many defective scanner software packages have been found. These

 software flaws include ‘image enhancement’ features which have remained

 enabled even when the feature has been chosen to be disabled from the scanner

 software provided by the manufacturer. An example of dangerous feature to keep


                                           27
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.683
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 29 Page
                                                                        of 48 29 of 48




 enabled is ‘Punch Hole Removal’, intended to make images of documents removed

 from notebook binders to look more aesthetically pleasing. The software can and

 in many cases will misinterpret a voted oval as a punch hole and erase the vote

 from the image file and to make this worse, the punch holes are expected to be

 found only in certain places near the edge of the paper, and therefore it will erase

 only votes from candidates whose targets are in those target zones.

        72.   Decades ago, when computing and storage capacity were expensive

 black-and-white image commonly meant 1-bit black-or-white pixel images like

 used by Dominion system. As computer got faster and storage space cheaper

 during the last 2-3 decades black-and-white image has become by default meaning

 255 shades of gray grayscale images. For the purposes of reliable digitalization of

 physical documents, grayscale image carries more information from the original

 document for reliable processing and especially when colored markings are being

 processed. With today’s technology, the difference in processing time and storage

 prices between grayscale and 1-bit images has become completely meaningless,

 and the benefits gained in accuracy are undeniable.

        73.   I am aware that the Georgia Secretary of State’s office has stated that

 Georgia threshold settings are national industry standards for ballot scanners

 (Exhibit K). This is simply untrue. If, there were an industry standard for that, it

                                           28
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.684
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 30 Page
                                                                        of 48 30 of 48




 would be part of EAC certification. There is no EAC standard for such threshold

 settings. As mentioned before, the optimal settings are products of many elements.

 The type of the scanner used, the scanner settings and configuration, the type of the

 paper used, the type of the ink printer has used in printing the ballots, color dropout

 settings, just to name few. Older scanner models, which were optical mark

 recognitions scanners, used to be calibrated using calibration sheet – similar

 process is needed to be established for digital imaging scanners used this way as

 the ballot scanners.

        74.   Furthermore, the software settings in Exhibit E box 2 show that the

 software is instructed to ignore all markings in red color (“Color drop-out: Red”),

 This clearly indicates that the software was expecting the oval to be printed in Red

 and therefore it will be automatically removed from the calculation. The software

 does not anticipate printed black ovals as used in Fulton County. Voters have

 likely not been properly warned that any pen they use which ink contains high

 concentration of red pigment particles is at risk of not counting, even if to the

 human eye the ink looks very dark.

        75.   I listened to the August 10 meeting of the State Board of Elections as

 they approved a draft rule related to what constitutes a vote, incorporating the

 following language:

                                           29
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.685
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 31 Page
                                                                        of 48 31 of 48




        Ballot scanners that are used to tabulate optical scan ballots marked by
        hand shall be set so that:

        1. Detection of 20% or more fill-in of the target area surrounded by the
        oval shall be considered a vote for the selection;

        2. Detection of less than 10% fill-in of the target area surrounded by the
        oval shall not be considered a vote for that selection;

        3. Detection of at least 10% but less than 20% fill-in of the target area
        surrounded by the oval shall flag the ballot for adjudication by a vote
        review panel as set forth in O.C.G.A. 21-2-483(g). In reviewing any ballot
        flagged for adjudication, the votes shall be counted if, in the opinion of the
        vote review panel, the voter has clearly and without question indicated the candidate or
        candidates and answers to questions for which such voter desires to vote.


        76.    The settings discussed in the rule are completely subject to the

 scanner settings. How the physical marking is translated into the digital image is

 determined by those values and therefore setting the threshold values without at the

 same time setting the scanner settings carries no value or meaning. If the ballots

 will be continuing to be printed with black only, there is no logic in having any

 drop-out colors.

        77.    Before the State sets threshold standards for the Dominion system,

 extensive testing is needed to establish optimal configuration and settings for each

 step of the process. Also, the scanners are likely to have settings additional

 configuration and settings which are not visible menus shown in the manual

 excerpt. All those should be evaluated and tested for all types of scanners approved

 for use in Georgia, including the precinct scanners
                                                30
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.686
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 32 Page
                                                                        of 48 32 of 48




        78.   As temporary solution, after initial testing, the scanner settings and

 configuration should be locked and then a low threshold values should be chosen.

 All drop-out colors should be disabled. This will increase the number of ballots

 chosen for human review and reduce the number of valid votes not being counted

 as cast.

 Logic and Accuracy Testing

        79.    Ballot-Marking Device systems inherits the same well-documented

 systemic security issues embedded in direct-recording electronic (DRE) voting

 machine design. Such design flaws eventually are causing the demise of DRE

 voting system across the country as it did in Georgia. In essence the Ballot

 Marking Device is a general-purpose computer running a general-purpose

 operating system with touchscreen that is utilized as a platform to run a software,

 very similar to DRE by displaying a ballot to the voter and recording the voter’s

 intents. The main difference is that instead of recording those internally digitally, it

 prints out a ballot summary card of voter’s choices.

        80.   Security properties of this approach would be positively different

 from DREs if the ballot contained only human-readable information and all voters

 are required to and were capable of verifying their choices from the paper ballot

 summary. That of course is unrealistic.

                                            31
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.687
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 33 Page
                                                                        of 48 33 of 48




        81.   When voter fails to inspect the paper ballot and significant portion of

 the information is not in human readable from as a QR barcode, Ballot-Marking

 Device based voting effectively inherits most of the negative and undesirable

 security and reliability properties directly from DRE paradigm, and therefore

 should be subject to the same testing requirements and mitigation strategies as

 DREs.

        82.   In response to repeating myriad of issues with DREs, which have been

 attributed to causes from screen calibration issues to failures in ballot definition

 configuration distribution, a robust Logic & Accuracy testing regulation have been

 established. These root causes are present in BMDs and therefore should be

 evaluated in the same way as DREs have been.

        I received the Georgia Secretary of State’s manual “Logic and Accuracy

 Procedures “Version 1.0 January 2020 from Rhonda Martin. Procedure described

 in section D “Testing the BMD and Printer” is taking significant shortcuts,

 presumably to cut the labor work required. (Section D is attached as Exhibit L)

 These shortcuts significantly weaken the security and reliability posture of the

 system and protections against already known systemic pitfalls, usability

 predicaments and security inadequacies.




                                           32
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.688
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 34 Page
                                                                        of 48 34 of 48




 CONCLUSIONS

        83.   The scanner software and tabulation software settings and

 configurations being employed to determine which votes to count on hand marked

 paper ballots are likely causing clearly intentioned votes not to be counted as cast.

        84.   The method of using 1-bit images and calculated relative darkness

 values from such pre-reduced information to determine voter marks on ballots is

 severely outdated and obsolete. It artificially and unnecessarily increases the

 failure rates to recognize votes on hand-marked paper ballots. As a temporary

 mitigation, optimal configurations and settings for all steps of the process should

 be established after robust independent testing to mitigate the design flaw and

 augment it with human assisted processes, but that will not cure the root cause of

 the software deficiency which needs to be addressed.

        85.   The voting system is being deployed, configured and operated in

 Fulton County in a manner that escalates the security risk to an extreme level and

 calls into question the accuracy of the election results. The lack of well-defined

 process and compliance testing should be addressed immediately using

 independent experts. The use and the supervision of the Dominion personnel

 operating Fulton County’s Dominion Voting System should be evaluated.




                                           33
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.689
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 35 Page
                                                                        of 48 35 of 48




        86.   Voters are not reviewing their BMD printed ballots before scanning

 and casting them, which causes BMD-generated results to be un-auditable due to

 the untrustworthy audit trail. Furthermore, because BMDs are inheriting known

 fundamental architectural deficiencies from DREs, no mitigation and assurance

 measures can be weakened, including but not limited to Logic and Accuracy

 Testing procedures.



 This 24th day of August 2020.

                                       ________________________
                                       Harri Hursti




                                         34
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.690
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 36 Page
                                                                        of 48 36 of 48




 EXHIBIT A:




                                         35
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.691
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 37 Page
                                                                        of 48 37 of 48




 EXHIBIT B:




                                         36
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.692
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 38 Page
                                                                        of 48 38 of 48




 EXHIBIT C:




                                         37
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.693
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 39 Page
                                                                        of 48 39 of 48




 EXHIBIT D:




                                         38
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.694
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 40 Page
                                                                        of 48 40 of 48




 EXHIBIT E:




                                         39
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.695
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 41 Page
                                                                        of 48 41 of 48




 EXHIBIT F:




                                         40
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.696
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 42 Page
                                                                        of 48 42 of 48




 EXHIBIT G:




                                         41
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.697
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 43 Page
                                                                        of 48 43 of 48




 EXHIBIT H:




                                         42
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.698
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 44 Page
                                                                        of 48 44 of 48




 EXHIBIT I:




                                         43
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.699
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 45 Page
                                                                        of 48 45 of 48




 EXHIBIT J:




                                         44
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.700
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 46 Page
                                                                        of 48 46 of 48




 EXHIBIT K:




                                         45
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.701
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 47 Page
                                                                        of 48 47 of 48




 EXHIBIT L:




                                         46
Case 2:20-cv-13134-LVP-RSW
        Case 1:17-cv-02989-AT ECF No. 1-17,
                               Document     PageID.702
                                         809-3           Filed 11/25/20
                                                Filed 08/24/20  Page 48 Page
                                                                        of 48 48 of 48




 EXHIBIT M:




                                         47
